Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleide de Oliveira, a native and citizen of Brazil, petitions for review of an order of the Board of Immigration Appeals denying her motion to reopen. We have reviewed the administrative record and de Oliveira’s claims and conclude that we lack jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir.2011); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.2009). Accordingly, we grant the Attorney General’s motion to dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.